Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00298-CV

      IN RE ROMA INDEPENDENT SCHOOL DISTRICT, Arturo S. PEREZ, Roque
    ROSALES, Raymond P. MUSSETT, Nicholas GARZA, Jr., and John Clyde GUERRA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: May 22, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 7, 2013, Relators Roma Independent School District, Arturo S. Perez, Roque

Rosales, Raymond P. Mussett, Nicholas Garza, Jr., and John Clyde Guerra filed a petition for

writ of mandamus and a motion for emergency stay. On May 7, 2013, this court requested a

response from respondent and real parties in interest. On May 13, 2013, Real Parties in Interest

Noelia Guillen, Raul Moreno, Dagoberto Salinas, and Tony Saenz filed responses to the motion

for emergency stay and the petition for writ of mandamus. Also, on May 13, 2013, Relators filed

a reply to Real Parties in Interest’s response to the emergency motion to stay. The court has

considered the petition for writ of mandamus, the response, and the reply and is of the opinion


1
 This proceeding arises out of Cause No. DC-13-64, Noelia M. Guillen, et al. v. Roma Independent School District,
pending in the 229th Judicial District Court, Starr County, Texas, the Honorable Ana Lisa Garza presiding.
However, the order complained of was signed by the Honorable David Wellington Chew, visiting judge.
                                                                                    04-13-00298-CV


that Relators are not entitled to the relief sought. Accordingly, the petition for writ of mandamus

and the motion for emergency stay are DENIED. See TEX. R. APP. P. 52.8(a).


                                                     PER CURIAM




                                               -2-